                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:19-CV-00285-BO

 Elaine G. Kirk, Administratrix of the
 Estate of Charles F. Kirk, Jr., deceased,

                            Plaintiff,

 v.
                                                                     Order
 SSC Goldsboro Operating Co. LLC
 d/b/a Brian Center Health &
 Rehabilitation/Goldsboro, et al.,

                            Defendants.


       Plaintiff Elaine G. Kirk, the administratrix of her late husband’s estate, has sued SSC

Goldsboro Operating Co. LLC d/b/a Brian Center Health & Rehabilitation/Goldsboro, and the

administrative and consulting contractors for Brian Center. She alleges that the treatment her

husband, Charles Kirk, received during his two-week stay at Brian Center contributed to his death.

She also claims that these defendants engaged in a pattern of corporate malfeasance that favored

profit over patient care.

       Elaine asks the court to compel the defendants to supplement their answers to some of her

interrogatories and requests for production of documents. She claims their responses do not

comply with the Federal Rules. The defendants disagree.

       After reviewing the parties’ submissions, the court will grant Elaine’s motion in part and

deny it in part for the reasons outlined below.

I.     Background

       Brian Center Health & Rehabilitation/Goldsboro is a skilled nursing facility in Goldsboro,

North Carolina. Second Am. Compl. ¶1, D.E. 38. SavaSeniorCare Administrative Services, LLC



          Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 1 of 17
contracts with Brian Center to provide certain “Back Office” services. D.E. 67 at 1.

SavaSeniorCare Consulting, LLC also contracts with Brian Center to provide consulting services.

D.E. 68 at 1. These consulting services “provide support to the facility, when needed, in nursing,

physical therapy, dietary, [and] budgetary matters[.]” D.E. 66 at 2.

       In August 2017, Charles entered Brian Center after being in the hospital. Second Am.

Compl. ¶25. He suffered from aphasia and cognitive defects caused by a stroke, including short

and long-term memory issues, impaired decision-making abilities, confusion, disorientation, and

difficulty with speech. Id. ¶26. He required a feeding tube and depended on Brian Center staff for

help with his daily needs, including transfers, mobility, toileting, hygiene, and nutrition. Id. ¶¶26–

27.

       Charles stayed at Brian Center for 15 days. Id. ¶¶1–2. While there, he suffered multiple

injuries, including urinary tract infections, traumatic injury to his urethra, aspiration pneumonia,

malnutrition, and dehydration. Id. ¶29. After another stay in the hospital later in August, Charles

did not return to Brian Center. Id. ¶¶47, 51. He died the next month. Id. ¶3.

       Elaine sued the defendants in state court, claiming that Charles’s time at Brian Center

“contribut[ed] to and hasten[ed] [his] untimely death.” Id. ¶29. She believes “Defendants made

operational, budgetary, and administrative decisions that were determined more by the financial

needs and goals of the Defendants than by the custodial, medical, and nursing needs of residents

of the Facility, including” Charles. Id. ¶31. The defendants removed the case to federal court and

the parties have engaged in discovery for the last several months.

II.    Discussion

       The Federal Rules allow parties to “obtain discovery regarding any unprivileged matter

that is relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R.



                                                  2

          Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 2 of 17
Civ. P. 26(b)(1). Considerations of proportionality include “the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant information, the

parties’ resources, the importance of discovery in resolving the issues, and whether the burden or

expense of the proposed discovery outweighs its likely benefit.” Id. But the court retains the

authority to limit the “frequency or extent of discovery” if “the discovery sought is unreasonably

cumulative or duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive.” Id. 26(b)(2)(C)(i).

       Under the Federal Rules, a party may move to compel discovery when another party fails

to answer interrogatories or produce documents. Fed. R. Civ. P. 37(a)(3)(B)(iii)−(iv). The party

resisting or objecting to discovery “bears the burden of showing why [the motion to compel]

should not be granted.” Mainstreet Collection, Inc. v. Kirklands, Inc., 270 F.R.D. 238, 241

(E.D.N.C. 2010). To meet this burden, the non-moving party “must make a particularized showing

of why discovery should be denied, and conclusory or generalized statements fail to satisfy this

burden as a matter of law.” Id.

       As part of discovery in state court, Elaine served interrogatories and requests for production

of documents on the defendants in June 2019. D.E. 65 at 2 n.1. She served the requests again in

September 2019 after the case arrived in federal court. Id. at 2. The parties agreed the defendants

would respond to her requests by the November 1, 2019. D.E. 50.

       But when that date arrived, Elaine found the defendants’ responses to be underwhelming.

Brian Center served unverified, “deficient[,] and incomplete” discovery responses. Id. at 2. Sava

Administrative and Sava Consulting provided “untimely, unverified, and incomplete responses”

four days after Brian Center. Id. at 2−3. The defendants have since supplemented some responses,

but have not fully responded to the discovery requests. Id. at 3. The parties have unsuccessfully



                                                 3

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 3 of 17
tried to resolve this dispute without involving the court. Id. Elaine now asks the court to order the

defendants to provide complete answers to her interrogatories and requests for production. D.E.

64.

       The defendants oppose Elaine’s motion. First, Brian Center contends it provided notarized

verification in mid-November and that it has and will continue to supplement its discovery

responses. D.E. 66 at 3. It explains that the current global pandemic has impacted its ability to

supplement discovery, since it cannot access its document-storage facilities. Id. But it maintains it

has continued to supplement responses as information and documents have become available. Id.

Sava Administrative and Sava Consulting also contend they provided complete notarized

verification to their responses in mid-November 2019. D.E. 67 at 2; D.E. 68 at 2.

       With this background in mind, the court turns to each of the disputed discovery requests.

       A.      Interrogatory 8 & Request for Production 4

       Interrogatory 8 asks the defendants to identify any contract personnel who provided

“nursing care, nursing related services, medical services, dietary and nutritional services,

pharmacy services, personal care, custodial care, or other services” to Charles during his stay at

Brian Center. D.E. 65–3 at 11. It also asks for the employer or contracting party of the personnel.

Id. And Request for Production 4 requests the defendants “produce a copy of all agreements

between such entity or person and the Defendants” for each entity or person identified in

Interrogatory 8. D.E. 65–2 at 3.

       Elaine argues that the defendants refused to conduct a diligent search, provide timely and

accurate answers to basic questions, or produce records containing this information and this

constitutes “obstruction of the discovery process[.]” D.E. 65 at 5. Brian Center maintains it has

produced all responsive materials and information it knows about, D.E. 66 at 3−4, and Sava



                                                 4

          Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 4 of 17
Administrative and Sava Consulting they do not have any responsive documents or information,

D.E. 65–7 at 5; D.E. 65–8 at 4; D.E. 65–5 at 5; D.E. 65–6 at 4.

       At the hearing on this motion, the parties resolved this topic. Thus, the court denies Elaine’s

Motion to Compel responses to Request for Interrogatory 8 and Request for Production 4 as moot.

       B.      Interrogatories 11 & 12

       Interrogatory 11 asks the defendants to “identify every business entity” during the time

Charles lived at Brian Center “who had the ability to influence the expenditure of any money at

the Facility, manage or direct the management or operation of the Facility, or create and modify

the policies of the Facility.” D.E. 65–1. And Interrogatory 12 asks the defendants to “[i]dentify all

persons employed at a corporate, division, regional, district or area level during [Charles’s stay at

Brian Center] whose job responsibilities included oversight or monitoring any aspect of the

operations of the Facility, including financial performance, staffing, census, compliance with

budget, and the performance of the administrator or department heads.” D.E. 65–1.

       Brian Center believes it has answered these interrogatories. D.E. 66 at 4. During Charles’s

residency, Brian Center’s governing body of Brian Center consisted of the President and Vice

President of Operations. Brian Center identified President H. Paul Schrank, II and Vice President

of Operations Camilla Baughman. Id. at 5. It also identified Chief Executive Officer and

Administrator Jeff Nunn and Chief Nursing Officer and Director of Nursing Jennifer Boyce. Id. at

4.

       Sava Consulting also believes it fully answered these interrogatories. D.E. 68 at 2. It

identified Camilla Baughman as its District Director of Operations during Charles’s residency and

a member of Brian Center’s governing body. D.E. 65–7 at 5−6. It referred Elaine to its response

to Interrogatory No. 7, where it named Baughman and Nunn as members of the governing body.



                                                 5

          Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 5 of 17
Id. at 4. It later supplemented its responses to explain and clarify the makeup of the governing

body, which changed several months before Charles’s admission. D.E. 68 at 2. It also identified

Schrank, its Division President of the East Division of Consulting and a member of the governing

body. Id.

       And Sava Administrative’s contractual responsibilities to Brian Center are limited to

“providing bookkeeping; accounting; financial reporting and related administrative support;

payroll services; and preparation of cost reports and the like,” so it has no information responsive

to these interrogatories. D.E. 67 at 2; D.E. 65–5 at 5–6.

       Elaine argues that she is “entitled to basic information relating to potential witnesses and

influential business entities.” D.E. 65 at 6. She says the defendants identified no business entity or

other corporate personnel overseeing the Facility, including the “Division Director of Operations,

Region Vice President of Operations, Regional Clinical Director, Chief Executive Officer, and

Regional Human Resources Director/Manager.” Id. at 5.

       Brian Center says that the names of and information about individuals in specific positions

like Division Director of Operations, Region Vice President of Operations, and Regional Clinical

Director is not responsive to these interrogatories. D.E. 66 at 5. But it also says that none of these

positions existed during Charles’s stay. Id. The court cannot order Brian Center to provide

information that does not exist. Thus, the motion to compel as it relates to Interrogatories 11 and

12 is denied as to all defendants. But the court orders Brian Center to formally supplement its

response to state that the information Elaine seeks does not exist.

       C.       Request for Production 7

       Elaine’s seventh request for production asks the defendants to produce “all documents

which show the dates, times, and hours worked for all nursing and administrative personnel” who



                                                  6

            Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 6 of 17
worked at Brian Center during Charles’s stay. D.E. 65–2 at 5–6. This includes, but is not limited

to, time cards, sign-in sheets, work schedules, room/hall assignments, documents showing the

actual number of hours of available nursing personnel time or the actual number of nursing

personnel on duty during the residency, and other documents and charts containing information on

staffing, contract labor, and turnover. Id.

       Brian Center says it has produced the Daily Census Report for August 2017, Key Factor

Detail Report, Key Factor Summary Report, Time Detail Reports, and the Detailed Census Report

for August 2017. D.E. 66 at 6; D.E. 65–4 at 6. These documents include “daily employee time

clock information and ppd hours (nurse/nurse aide to resident staffing ratios), and daily census

during [Charles] Kirk’s residency.” D.E. 66 at 6. It is unaware of a specific document that includes

turnover data. D.E. 65–11 at 2. Brian Center is collecting staffing schedule information from its

software program, On Shift, and determining hours for agency personnel during Charles’s

residency, but the pandemic has delayed its efforts to obtain this information. D.E. 66 at 6. Brian

Center otherwise believes it has responded to this request.

       Because of the defined responsibilities of the Sava Defendants’ contracts with Brian

Center, neither Sava Administrative nor Sava Consulting has any responsive information to this

request. D.E. 67 at 2; D.E. 68 at 3.

       Elaine alleges the defendants have not produced a complete Census Report that includes

sections titled “Payer Summary” and “In House Days.” D.E. 65 at 6–7. At the hearing on this

motion, the defendants said they had produced two census reports. The court orders Brian Center

to review its production and produce any remaining documents responsive to this request.

       The court is mindful of the difficulties posed by the COVID-19 pandemic. Yet despite the

pandemic, the parties still must comply with their discovery obligations. And Brian Center had



                                                 7

          Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 7 of 17
several months before the pandemic arose to gather responsive documents. So Brian Center must

fully respond to this request within 30 days of the date of this order.

       The court denies Elaine’s motion to compel an answer to Request for Production 7 as it

relates to the Sava Defendants. But it grants the motion as to Brian Center.

       D.      Request for Production 9

       Request for Production 9 asks the defendants to produce complete personnel records for

the persons listed in their responses to Interrogatories 3, 4, 6, and 12. D.E. 65–2 at 7. These people

are nurses Wenhemina Greenfield, Melody Williams, and Natarsha Williams; Director of Nursing

Jennifer Boyce; Chief Executive Officer and Administrator Jeffrey Nunn; and District Director of

Operations Camilla Baughman.

       Brian Center says it has produced the complete personnel files of Jeff Nunn and Jennifer

Boyce. D.E. 66 at 6–7; see D.E. 66–7 at 5. It does not have personnel files for Melody Williams

or Natarsha Williams because they were agency nurses. D.E. 66 at 6. And its efforts to locate

Wendy Greenfield’s personnel file, both at Brian Center and at its off-site document storage

facility, did not turn up any documents. Id. at 7.

       Because of the administrative nature of its contractual relationship with Brian Center, Sava

Administrative states it has no information responsive to this request. D.E. 67 at 2; D.E. 65–6 at

6.

       Sava Consulting first responded that it had no responsive documents because of its limited

consulting relationship with Brian Center. D.E. 65–8 at 6–7. But it has since produced the

personnel file of Camilla Baughman and is “in the process of producing” the personnel file for

Paul Schrank. D.E. 68 at 3; D.E. 68–2.




                                                     8

          Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 8 of 17
        Elaine claims that some documents are still missing. She says the defendants have

produced no documents related to Boyce or Greenfield. D.E. 65 at 7. Elaine says the defendants

have ignored her request for Baughman’s personnel records and that the defendants produced an

incomplete personnel record for Nunn. Elaine requested the missing documents in February 2020.

D.E. 65–13. 1

        Sava Consulting said that it already produced Baughman’s personnel file and is working

to obtain Schrank’s file. Brian Center does not have a personnel file on Greenfield because she is

an agency nurse. Brian Center says that it has produced the entire personnel files for Boyce and

Nunn.

        At the hearing on this motion, the court ordered Elaine to send the defendants a list of the

documents still missing. The court directs the defendants to make a good faith effort to locate these

documents and produce them if they are available. If they cannot, they should supplement their

response within 30 days of the date of this order to state that their search has revealed no responsive

documents. Brian Center should also supplement its response to state that it has produced all

responsive documents in its possession. The court also orders Sava Consulting to produce

Schrank’s personnel file within 30 days of the date of this order. Thus, Elaine’s motion to compel

documents in Request for Production 9 is granted for Brian Center and Sava Consulting and denied

for Sava Administrative.

        E.       Request for Production 10

        Elaine’s tenth request for production asks the defendants to produce “copies of all Training

and In-Service Education documents used for training/education conducted from the sixth-month



1
  Elaine claimed “[i]ncentive program documents, performance evaluations, sign-on bonus agreement, relocation
agreement, exit interview, resignation document, and disciplinary action documents were not produced.” D.E. 65-13
at 2.

                                                       9

           Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 9 of 17
period preceding the residency of [Charles] through the end of the residency.” D.E. 65–2 at 7. This

includes “all schedules and descriptions of each in-service education and training session, all sign

in/attendance records, and materials used for training such as handouts, PowerPoint presentations,

videos, modules, or other documents.” Id.

       Brian Center first requested Elaine’s counsel specify the types of in-service documentation

she wanted. It said it would produce responsive documents, if any existed, related to the subject

matter of this lawsuit subject to the Confidentiality Agreement between the parties. D.E. 65–4 at

8–9. Elaine identified 27 in-service topics in November 2019. D.E. 65–9 at 3.

       As of the hearing on this motion, the defendants have produced only 40 pages of training

documentation: 25 pages related to safe smoking and the other 15 covering droplet and contact

precautions, PPE, and misappropriation of resident property. D.E. 65 at 8. Elaine claims that more

documents should exist and that these materials should be “readily available through Defendants’

staff development coordinator and their staff’s access to Defendants’ intranet, ViaTech,

Courseware, or other training software or program.” Id. at 8–9. Elaine says that nurses employed

at the Center must complete training and law requires Brian Center to maintain documentation of

this training, so these documents should be available.

       Brian Center says that it has produced all documents found so far that relate to in-service

and training. D.E. 66 at 7; see D.E. 66–7 at 6. And it argues that Elaine’s request did not ask for

documents the law requires it to maintain.

       Because their contractual relationships with Brian Center does not cover training and

education, neither Sava Administrative nor Sava Consulting have any information responsive to

this request. D.E. 67 at 2; D.E. 65–6 at 6–7; D.E. 68 at 3; D.E. 65–8 at 7. Elaine’s motion to compel

is denied as to these defendants.



                                                 10

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 10 of 17
       The court generally agrees that it is likely more than 40 pages of training documents exist

for a six-month period at the facility. But Request for Production 10 does not ask for

documentation of training required by law. Even so, Brian Center must continue its good faith

search for responsive materials and produce any other training materials within 30 days of the date

of this order. Thus, Elaine’s motion to compel documents responsive to Request for Production 10

is granted as to Brian Center.

       F.      Request for Production 12

       Request for Production 12 directs the defendants to produce “copies of Policies and

Procedures which were in effect at the facility during [Charles’s] stay.” D.E. 65–2 at 8.

       Brian Center objects to this request because it is too broad and the information requested

is proprietary. D.E. 65–4 at 9. It produced a copy of its table of contents for the policies and

procedures in effect during Charles’s residency and agreed to produce portions of its Policies and

Procedures Manual as requested by Elaine. Id. at 9–10. Elaine identified specific policies from the

table of contents, but claims the defendants failed to produce them and did not have an explanation

for the delay in production. D.E. 65 at 9.

       According to Brian Center, it produced the index to its Policies and Procedures Manual

and 858 pages of its policies. D.E. 66 at 7; see D.E. 66–7 at 7. It also produced a copy of the

Employee Handbook in effect during Charles’s stay. D.E. 66–6 at 6. Elaine seeks additional

materials she calls Modules, but Brian Center says it did not use Modules during the relevant time.

D.E. 66 at 7. Brian Center also says it is prohibited from producing the 2013 Infection Prevention

Manual and Lippencott 7th ed. for copyright reasons, but that both manuals are available online.

Id.; see D.E. 66–8.




                                                11

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 11 of 17
       Brian Center says it cannot produce the 2013 Infection Prevention Manual and Lippencott

7th ed. because they are copyrighted. The copyright pages of these books state that no portions of

them “may be reproduced or transmitted in any form or by any means” without written permission

from the copyright owner or publisher. D.E. 66–8. The court finds no case law which supports

Brian Center’s argument that these copyright notices prevent it from producing the relevant

portions of the manuals in discovery, and Brian Center identifies none for the court. Thus, the court

orders Brian Center to produce these materials within 30 days of the date of this order. Compare

Vil v. Poteau, Civil Action No. 11–11622, 2015 WL 897965, at *4 n.3 (D. Mass. Mar. 3, 2015)

(noting that the court had twice ordered the plaintiff to respond to defendants’ discovery requests

and produce copyrighted text after defendants filed two motions to compel on the subject).

       Because their contractual relationships with Brian Center do not govern Brian Center’s

policies and procedures, neither Sava Administrative nor Sava Consulting have any information

responsive to this request. D.E. 67 at 2; D.E. 65–6 at 8; D.E. 68 at 3; D.E. 65–8 at 8. The motion

is denied as to these defendants.

       G.      Request for Production 13

       Finally, Request for Production 13 asks the defendants to produce copies of “documents

for the one-year period immediately preceding [Charles’s] final discharge from the Facility

through the three (3) month period immediately following the residency.” D.E. 65–2 at 8–9. It asks

for documents that fall into one of several categories: complaints and criticisms about resident

care; regulatory findings and deficiencies, resident council meeting minutes and related

documents, family council meeting minutes and related documents, customer and family surveys

along with related data compilations, and employee surveys along with related data compilations.

Id.



                                                 12

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 12 of 17
        Elaine claims the defendants have not produced requested compliance call logs, regulatory

surveys, customer/family surveys, or employment surveys. D.E. 65 at 10. While they produced

“Concern QA & A Logs,” they are so redacted “they are impossible to review.” Id. And because

the defendants have allegedly not provided a privilege log, Elaine says she cannot assess the

viability of their privilege claims. Id.

        Brian Center objects to this request on several grounds. First, it is too broad, unduly

burdensome, not limited enough in time or scope, and not reasonably calculated to lead to the

discovery of relevant and admissible evidence. D.E. 65–4 at 10. Second, the request “may seek

protected information generated for the purposes of quality assurance and peer review.” Id. Finally,

the request “seeks information about other residents and would violate the rights of third parties,”

whose information is confidential and protected health information under the Health Insurance

Portability and Accountability Act. Id. And redacting the names of other residents would require

Brian Center to defend matters unrelated to Charles. D.E. 66 at 10.

        Both Sava Administrative and Sava Consulting also object to this request as overly broad

in scope and unduly burdensome. D.E. 67 at 2; D.E. 65–8 at 9. But because of the defined services

in their agreements with Brian Center, neither Sava Defendant has any information responsive to

this request. D.E. 67 at 2; D.E. 68 at 3.

        Brian Center provided a privilege log and produced redacted Resident Council Meeting

Minutes, Concern Forms relating to Charles, redacted 24-Hour Initial Reports and 5-Working Day

Reports relating to Charles, redacted Concern QA & A Logs, and redacted Incident/Accident

Report QA & A Logs. D.E. 66 at 8; D.E. 66–9. It has produced survey documentation maintained

by the DHHS about Brian Center, but has located no Customer/Family Surveys or Employee




                                                13

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 13 of 17
Surveys. D.E. 66 at 9. It has not identified 1–800 number call in logs in a privilege log. Id. at 8.

Elaine also says that there are outstanding complaint forms that Brian Center needs to produce.

               1.      Scope of Request for Electronically Stored Information


       Both Brian Center and Sava Administrative object to the request for electronically stored

information (ESI) communication as overly broad and unduly burdensome. Id.; D.E. 67 at 2–4.

Federal Rule of Civil Procedure 26 states that a party “need not provide discovery of [ESI] from

sources that the party identifies as not reasonably accessible because of undue burden or cost.”

Fed. R. Civ. P. 26(b)(2)(B). The party objecting to discovery has the burden of showing

inaccessibility. Westdale Recap Props., Ltd. v. NP/I & G Wakefield Commons, L.L.C., No. 5:11-

CV-659-D, 2013 WL 5424844, at *3 (E.D.N.C. Sept. 26, 2013).

       Sava Administrative maintains Brian Center’s computer system and storage of ESI

information. D.E. 66 at 9. To search its database, a team of engineers and analysts needs to write

a software program, which requires search terms and designated positions or individuals. Id. Elaine

first sought ESI for a 15-month period spanning two calendar years, which Sava Administrative

considered an “incomprehensible” period to conduct an ESI and email search without restrictions,

given the scope of data it would cover. D.E. 67 at 3. Brian Center and Sava Administrative said it

would be unduly expensive and burdensome to produce this volume of information. Id. at 4; D.E.

66 at 10. An affidavit from John Curtis, Vice President of IT Systems Engineering at Sava

Administrative, states that the cost per search is over $2,500. D.E. 67–2. He identifies at least six

positions that engineers will likely need to search for, suggesting a search will, at a minimum, cost

over $15,000. Id.

       The parties have since agreed to limit the time frame to a seven-month period, which has

cut the requested period in half. Having considered the proportionality factors in Rule 26, the court

                                                 14

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 14 of 17
finds that the cost of responding to this discovery request is proportional to the needs of the case.

Brian Center and Sava Administrative must to confer with Elaine regarding search terms and

designated positions or individuals. They should then conduct a search and produce responsive

documents.

               2.      HIPAA Concerns


       Brian Center also raises production concerns related to HIPAA. The information Elaine

requests includes complaints and criticisms of all staff for all residents at Brian Center for the

seven-month period. Brian Center is concerned that turning over these documents, which includes

confidential and protected health information, will violate HIPAA and require it to defend

complaints of other residents not at issue.

       The Federal Rules allow the court to enter a protective order to determine whether and how

parties may disclose confidential information. Fed. R. Civ. P. 26(c)(1)(G). And “[t]he HIPAA

regulations permit disclosure of a person’s private medical and mental health information pursuant

to a court order if a protective order is in place to prohibit disclosure of the information for a

purpose other than the litigation and to require return of the information at the conclusion of the

proceedings.” Fields v. W. Virginia State Police, 264 F.R.D. 260, 262 (S.D.W. Va. 2010) (citing

45 C.F.R. § 164.512(e)(1)(i)). The court has entered a consent protective order that specifically

protects information which “include[s] patient health information deemed confidential under

applicable federal and state statutes . . . [and] provisions of the Health Insurance Portability and

Accountability Act of 1996 (‘HIPAA’)” as confidential. D.E. 48. Brian Center has not explained

why the protective order is inadequate to safeguard the confidential nature of this information. The

court directs Brian Center to produce the requested information and orders that Elaine and her

counsel may only use these materials for the purposes of this lawsuit.

                                                 15

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 15 of 17
       Thus, the court grants the motion to compel for Brian Center and Sava Administrative. The

court orders these defendants to conduct the necessary ESI searches and to turn over the documents

requested in Request for Production 13. The court denies Elaine’s motion for this request for

production as it relates to Sava Consulting.

       H.      Attorney’s Fees

       Elaine asks the court for reasonable expenses, including attorney’s fees, incurred in making

her motion. D.E. 65 at 10.

       Rule 37 provides that when a court grants in part and denies in part a motion compelling

discovery, it may “apportion the reasonable expenses for the motion.” Fed. R. Civ. P. 37(a)(5)(C).

Before doing so, the court must give the non-moving party “an opportunity to be heard[.]” Id. The

court heard from the parties on this issue at the motion hearing. After considering their arguments

and the outcome of the motion, it is appropriate to award Elaine the fees and expenses she incurred

in connection with this motion. Elaine has prevailed on most of the arguments she raised against

Brian Center and her positions were well supported. So the court will award her the reasonable

expenses incurred in opposing the motion, including attorney’s fees.

III.   Conclusion

       The court grants Elaine’s motion to compel in part and denies it in part. For all defendants,

the court denies Elaine’s motion for Interrogatories 8, 11, and 12, and Request for Production 4.

       For Brian Center, the court grants Elaine’s motion for Requests for Production 7, 10, 12,

and 13. The court directs Brian Center to produce the documents requested in Requests for

Production 7, 10, 12, and 13 as outlined in this order above. The court also directs Brian Center to

supplement its responses to Interrogatories 11 and 12 to state that the information Elaine seeks




                                                16

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 16 of 17
does not exist. Brian Center must serve its supplemental responses within 30 days from the date

of entry of this order.

        As to Sava Administrative and Sava Consulting, the court denies Elaine’s motion as it

relates to Requests for Production 7, 10, 12, and 13.

        And the court orders that within 14 days after entry of this order, the parties will meet and

confer in an attempt to agree upon the expenses and attorney’s fees that Elaine should recover for

her attorney’s work on this motion. If the parties cannot agree, Elaine will file an accounting of

her attorney’s fees and costs incurred in pursuing the motion to compel no later than 21 days after

entry of this order. Elaine may also submit a supporting memorandum of no more than 10 pages

with her request. Brian Center may file a response of no more than 10 pages within 14 days after

Plaintiffs file their memorandum.

Dated: August 28, 2020

                                              ______________________________________
                                              R OBERT T. NUMBERS, II
                                              UNITEDT.
                                              Robert    Numbers,
                                                     STATES       II
                                                             MAGISTRATE    JUDGE
                                              United States Magistrate Judge




                                                 17

         Case 5:19-cv-00285-BO Document 75 Filed 08/28/20 Page 17 of 17
